Citation Nr: 1747462	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-16 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the United States Army from September 1998 to June 2001, and from January 2003 to January 2005 in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board previously remanded this case in August 2015 for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the Veteran's appeal must be remanded for further development to ensure that there is a complete record upon which to decide the Veteran's claim and so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In its August 2015 remand, the Board instructed the RO to request that the Veteran identify all healthcare providers from whom he has received treatment or examination for a concussion or loss of consciousness.  The remand directive specifically identified St. John's Regional Medical Center and St. John's Pleasant Valley Hospital as private medical providers that may have pertinent medical records for the Veteran.  Pursuant to the remand instructions, the RO sent the Veteran the proper authorization forms to obtain the Veteran's treatment records on his behalf.  The Veteran returned the authorization forms to VA in December 2015.      

In a February 2016 supplemental statement of the case (SSOC), the RO continued the denial of the Veteran's claim on appeal, stating, in part: "The Veteran provided a release form but information about private health providers was not included."  The record does not indicate that the RO notified the Veteran of the deficiency or took any action to correct the deficiency prior to readjudicating the Veteran's claim and issuing the SSOC.  There is also no evidence in the record that the RO made any requests for medical records on the Veteran's behalf to the private medical facilities, or any other medical facilities, identified in the August 2015 Board remand.  

VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including private treatment records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts must include an initial request for the records and at least one follow-up request, if the records are not received.  On remand, the RO should request that the Veteran identify any private healthcare providers where he has sought treatment for concussions, loss of consciousness, or any other head injuries.  The RO should then make reasonable efforts to secure the Veteran's private treatment records on his behalf.  If the RO is unable to obtain the relevant records sought, it should notify the Veteran of such and update the claims file. 

The August 2015 Board remand also instructed the RO to contact the appropriate military repository to obtain investigative or criminal records pertaining to the Veteran's reported fights in service.  To this end, it appears that the RO made a request for the Veteran's National Guard service records.  A review of the claims file reveals that the RO only made one such request, which went unanswered.       

VA's duty to assist requires it to make as many requests as necessary to obtain relevant records from a Federal department or agency, such as National Guard or Reserve records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  Evidence in the record indicates that the Veteran's National Guard and Reserve service records may be relevant to the Veteran's appeal.  On remand, the RO should make as many requests as necessary to obtain the Veteran's National Guard and Reserve service records.  If this search yields a negative result, such should be noted in the Veteran's claims file and the Veteran should be notified.    

Finally, the Board finds that an updated medical opinion is warranted in this case.  The August 2015 Board remand directed the RO to obtain a supplemental medical opinion if additional pertinent clinical records were associated with the claims file.  Additional VA medical records were received, however, the RO did not find them to be pertinent and determined that an addendum medical opinion was not necessary.  A review of these new records reveal that they contain relevant medical evidence pertaining to the Veteran's TBI diagnosis.  Most importantly, there is conflicting medical evidence to the February 2013 VA examination which determined that the Veteran's cognitive and behavioral issues were less likely than not related to the Veteran's reported in-service concussions.  A July 2013 mental health examiner concluded that the Veteran's psychiatric symptoms may be explained, in part, by the multiple concussions he has sustained, including those sustained during military service.  Accordingly, the Board finds it prudent to obtain a supplemental medical opinion that takes into account the new evidence that has since been associated with the claims file.      

For the reasons specified above, the Board finds that the RO's efforts fall short of the duty to assist and do not constitute substantial compliance with the Board's prior remand directives.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VA Forms 21-4142/21-4142a and request that he identify all healthcare providers (VA and private) from whom he has received treatment or examination for a concussion, loss of consciousness, or any other head injury.  Specifically, request that he include St. John's Regional Medical Center and St. John's Pleasant Valley Hospital on the VA Form 21-4142a.  

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Contact the National Personnel Records Center (NPRC), the Department of the Army, and any other appropriate federal and state records repository and request the Veteran's National Guard and Reserve service records.  The RO should make as many requests as are necessary to obtain the records.  If the records are deemed to be unavailable, the claims file should be annotated as such and the Veteran should be notified.        

3.  Once the abovementioned records have been obtained and associated with the Veteran's claims file, obtain a supplemental medical opinion from the VA examiner who conducted the February 2013 VA TBI examination, if available, to determine the etiology of the Veteran's current residuals of a TBI.  If the February 2013 VA examiner is not available, then schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination and s/he should review it in its entirety.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current residuals of a TBI are etiologically related to head injuries he suffered in active service.   

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

4.  After completing all indicated development, and any additional development deemed necessary, the RO will readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and he should be afforded a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




